Exhibit 10.6

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of [                ], by and between
                                 (the “Employee”) and ARMO BioSciences, Inc., a
Delaware corporation (the “Company”), effective as of January 31, 2018. This
Agreement serves to confirm the terms and conditions of the terms of the
Employee’s continued service with the Company. Unless otherwise defined herein,
capitalized terms shall have the meanings ascribed to them in Section 15.

1.    Duties and Scope of Employment.

(a)    Position. The Employee will continue to serve as and hold the title of
[                ] (the “Employment”) and shall report to the Company’s
[                ].

(b)    Obligations to the Company. During [his][her] Employment, the Employee
(i) shall devote [his][her] full business efforts and time to the Company,
(ii) shall not engage in any other employment, consulting or other business
activity that would create a conflict of interest with the Company, (iii) shall
not assist any person or entity in competing with the Company or in preparing to
compete with the Company and (iv) shall comply with the Company’s policies and
rules, as they may be in effect from time to time.

(c)    No Conflicting Obligations. The Employee represents and warrants to the
Company that [he]/[she] is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with [his][her] obligations
under this Agreement. The Employee represents and warrants that [he][she] will
not use or disclose, in connection with [his][her] Employment, any trade secrets
or other proprietary information or intellectual property in which the Employee
or any other person has any right, title or interest and that [his][her]
Employment will not infringe or violate the rights of any other person.

2.    Cash and Incentive Compensation.

(a)    Salary. The Company will continue to pay the Employee as compensation for
[his][her] services a base salary at a gross annual rate of $                .
Such salary shall be payable in accordance with the Company’s standard payroll
procedures.

(b)    Incentive Bonuses. The Employee will continue to be eligible to be
considered for an annual incentive bonus with a target amount equal to         %
of [his][her] Base Salary. Such bonus (if any) shall be awarded based on
objective or subjective criteria established in advance by the Company’s Board
of Directors (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”). The determinations of the Board or its Compensation
Committee with respect to such bonus shall be final and binding. Any incentive
bonus for a fiscal year shall in no event be paid later than 2 1⁄2 months after
the close of such fiscal year. The Employee shall not be entitled to an
incentive bonus if [he][she] is not employed by the Company on the date when
such bonus is payable.

3.    Employee Benefits. During [his][her] Employment, the Employee shall
continue to be eligible to participate in the employee benefit plans maintained
by the Company, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan.



--------------------------------------------------------------------------------

4.    [Business Expenses. During [his][her] Employment, the Employee shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with [his]/[her] duties hereunder. The Company
shall reimburse the Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies. Any reimbursement shall (a) be paid
promptly but not later than the last day of the calendar year following the year
in which the expense was incurred, (b) not be affected by any other expenses
that are eligible for reimbursement in any calendar year and (c) not be subject
to liquidation or exchange for another benefit.]

5.    Term of Employment.

(a)    Employment at Will. The Employee’s Employment with the Company shall be
“at will,” meaning that either the Employee or the Company shall be entitled to
terminate the Employee’s Employment at any time and for any reason, with or
without Cause. Any contrary representations that may have been made to the
Employee shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between the Employee and the Company on the “at
will” nature of the Employee’s Employment, which may only be changed in an
express written agreement signed by the Employee and a duly authorized officer
of the Company. The termination of the Employee’s Employment shall not limit or
otherwise affect [his]/[her] obligations under Section 13 below.

(b)    Rights upon Termination. Except as expressly provided in Section 6 below,
upon the termination of the Employee’s Employment, the Employee shall only be
entitled to the compensation, benefits and expense reimbursements that the
Employee has earned under this Agreement before the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.

6.    Severance Benefits.

(a)    General. If the Employee is subject to an Involuntary Termination (as
defined below), then the Employee will be entitled to the applicable benefits
described in this Section 6. Notwithstanding the foregoing, the benefits
described herein will not apply unless the Employee: (i) has returned all
Company property in [his][her] possession; (ii) has resigned as a member of the
Boards of Directors of the Company and all of its subsidiaries, to the extent
applicable; and (iii) has executed a general release of all claims against the
Company that will be provided the Employee by the Company (items (i), (ii) and
(iii) collectively, the “Conditions”). The Employee must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”). The Release Deadline will in no event be later than 50
days after the Employee’s Separation (as defined below). For the avoidance of
doubt, if the Employee fails to return the release on or before the Release
Deadline, or if the Employee revokes the release, then the Employee will not be
entitled to the applicable benefits described in this Section 6.

 

2



--------------------------------------------------------------------------------

(b)    Involuntary Termination Outside of a Change of Control Period. If the
Employee is subject to an Involuntary Termination that occurs outside of a
Change of Control Period, the Employee will be entitled to the following
benefits, subject to the Employee’s fulfillment of the Conditions:

(i)    Salary Continuation Payments. The Company will continue to pay the
Employee [his][her] then-current base salary for a period of [    ]1 months
after the Employee’s Separation. The payments will commence within 60 days after
the Employee’s Separation and, once they commence, will include any unpaid
amounts accrued from the date of the Employee’s Separation. However, if the
60-day period described in the preceding sentence spans two calendar years, then
the payments will in any event begin in the second calendar year.

(ii)    COBRA. If the Employee elects to continue [his][her] health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following the Employee’s Separation, then the Company will pay the same portion
of the Employee’s monthly premium under COBRA as it pays for active employees
and their eligible dependents until the earliest of (i) the close of the
[    ]2-month period following the Employee’s Separation, (ii) the expiration of
the Employee’s continuation coverage under COBRA and (iii) the date when the
Employee becomes eligible for substantially equivalent health insurance coverage
in connection with new employment.

(c)    Involuntary Termination Within a Change of Control Period. If the
Employee is subject to an Involuntary Termination that occurs within a Change of
Control Period, the Employee will be entitled to the following benefits, subject
to the Employee’s fulfillment of the Conditions:

(i)    Lump Sum Severance Payment. The Company will pay the Employee a lump sum
cash payment equal to (A) [    ] months3 of the Employee’s then-current base
salary, (B) [    ]4 months of the Employee’s then-current target bonus and (C) a
pro rata portion of the Employee’s then-current target bonus for the fiscal year
in which the Involuntary Termination occurs, to be determined by multiplying the
target bonus by a fraction, the numerator of which shall be the number of days
the Employee was employed by the Company in the applicable fiscal year and the
denominator of which shall be 365.

(ii)    COBRA. If the Employee elects to continue the Employee’s health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following the Employee’s Separation, then the

 

1  CEO – 12 months; C-Suite – 9 months; VP – 6 months.

2  CEO – 12 months; C-Suite – 9 months; VP – 6 months.

3  CEO – 18 months; C-Suite – 12 months; VP – 9 months.

4 

CEO – 18 months; C-Suite – 12 months; VP – 9 months.

 

3



--------------------------------------------------------------------------------

Company will pay the same portion of the Employee’s monthly premium under COBRA
as it pays for active employees and their eligible dependents until the earliest
of (i) the close of the [    ]5-month period following the Employee’s
Separation, (ii) the expiration of the Employee’s continuation coverage under
COBRA and (iii) the date when the Employee becomes eligible for substantially
equivalent health insurance coverage in connection with new employment.

(iii)    Accelerated Vesting. Effective as of immediately prior to the
Employee’s Separation, any outstanding Company equity awards that the Employee
holds will accelerate and become fully vested. If the Employee holds Company
options, if the Employee wishes to exercise the options, the Employee will be
required to do so prior to the expiration date set forth in the award agreement
governing the options, and if the Employee holds Company restricted stock units,
the restricted stock units will be settled in accordance with the terms of the
award agreement governing the restricted stock units.

7.    Limitation of Payments – Section 280G.

(a)    In the event that the Severance Benefits provided for in this Agreement
or any other payments or benefits otherwise payable to the Employee constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and, but for this Limitation of Payments
section, would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”) then the Severance Benefits will be either: (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such Severance Benefits being subject to the Excise Tax, whichever of
the foregoing amounts, taking in account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Employee, on an
after-tax basis, of the greater amount of Severance Benefits, notwithstanding
that all or a portion of such Severance Benefits may be taxable under
Section 4999 of the Code.

(b)    If a reduction in Severance Benefits constituting “parachute payments” is
necessary pursuant to Section 7(a) above, then reduction will occur in the
following order: (i) reduction of cash payments, which will occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering the Excise Tax will be the first cash
payment to be reduced; (ii) reduction of acceleration of vesting of options that
have an exercise price per share greater than or equal to the fair market value
of a share at the time of such reduction, which will occur in the reverse order
of the date of grant for such options (i.e., the vesting of the most recently
granted options will be reduced first); (iii) reduction of acceleration of
vesting of all other equity-based awards (including those options that have an
exercise price per share less than the fair market value of a share at the time
of such reduction), which will occur in the reverse order of the date of grant
for such equity-based awards (i.e., the vesting of the most recently granted
equity-based awards will be reduced first); and (iv) reduction of other
Severance Benefits paid or provided to the Employee, which will occur in reverse
chronological order such that the benefit owed on the latest date following the
occurrence of the event triggering the Excise Tax will be the first benefit to
be reduced. If more than one equity-based award was made to the Employee on the
same date of grant, all such awards will have their acceleration of vesting
reduced pro rata. In no event will the Employee have any discretion with respect
to the ordering of payment reductions.

 

5 

CEO – 18 months; C-Suite – 12 months; VP – 9 months.

 

4



--------------------------------------------------------------------------------

8.    Employment Relationship. The Employee’s employment with the Company is for
no specific period of time and it will continue to be “at will,” meaning that
either the Employee or the Company may terminate the Employee’s employment at
any time and for any reason, with or without Cause. Any contrary representations
that may have been made to the Employee are superseded by this Agreement. This
is the full and complete agreement between the Employee and the Company on this
term. Although the Employee’s job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of the Employee’s employment may only be changed in
an express written agreement signed by the Employee and a duly authorized member
of the Company (other than the Employee).

9.    Tax Matters.

(a)    Withholding. All forms of compensation (including, without limitation,
the Severance Benefits or any other payments) referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b)    Section 409A. The provisions of this Agreement are intended to meet the
requirements of Section 409A of the Code and will be interpreted in a manner
that is consistent with such intent. Without limiting the generality of the
foregoing, the Company and the Employee agree that any entitlement to Severance
Benefits pursuant to this Agreement, to the extent that they are subject to Code
Section 409A, shall be conditioned upon such termination constituting a
“separation from service” as defined in Code Section 409A. For purposes of Code
Section 409A (including for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), the Employee’s right to receive any installment
payments shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment shall at all times be considered a
separate and distinct payment. The parties intend that, to the maximum extent
possible, any severance payments shall qualify as a short-term deferral pursuant
to Treasury Regulation § 1.409A-1(b)(4) or a separation payment pursuant to
Treasury Regulation § 1.409A-1(b)(9). In addition, if the Company determines
that the Employee is a “specified employee” under Code Section 409A(a)(2)(B)(i)
at the time of the Employee’s Separation, then (i) any Severance Benefits, to
the extent that they are subject to Code Section 409A, will not be paid or
otherwise provided until the first business day following (A) the expiration of
the six-month period measured from the Employee’s Separation or (B) the date of
the Employee’s death, and (ii) any installments that otherwise would have been
paid or provided prior to such date will be paid or provided in a lump sum when
such Severance Benefits commence.

(c)    Tax Advice. The Employee is encouraged to obtain [his][her] own tax
advice regarding the Employee’s compensation from the Company. The Employee
agrees that the Company does not have a duty to design its compensation policies
in a manner that minimizes the Employee’s tax liabilities, and the Employee will
not make any claim against the Company or the Board related to tax liabilities
arising from the Employee’s compensation.

 

5



--------------------------------------------------------------------------------

10.    Severability. The parties intend this Agreement to be enforced as
written. However, if any portion or provision of this Agreement is to any extent
declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

11.    Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

12.    Miscellaneous. This Agreement supersedes and replaces any prior
agreements, representations or understandings (whether written, oral, implied or
otherwise) between the Employee and the Company relating to the subject matter
herein. For the avoidance of doubt, the Company’s standard form of Proprietary
Information and Inventions Agreement that the Employee executed in connection
with the commencement of [his][her] employment shall remain in full force and
effect following the execution of this Agreement. This Letter Agreement may not
be amended or modified, except by an express written agreement signed by both
the Employee and a duly authorized officer of the Company. The terms of this
Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with this Agreement, the Employee’s employment with the
Company or any other relationship between the Employee and the Company (the
“Disputes”) will be governed by California law, excluding law relating to
conflicts or choice of law. The Employee and the Company submit to the exclusive
personal jurisdiction of the federal and state courts located in San Francisco,
California in connection with any Dispute or any claim related to any Dispute.
The headings and caption of the various subdivisions of this Agreement are for
convenience of reference only and will in no way modify or affect the meaning or
construction of any of the terms or provisions hereof.

13.    Non-Solicitation and Non-Disclosure.

(a)    Non-Solicitation. During the period commencing on the date of the start
of the Employee’s Employment and continuing until the first anniversary of the
date when the Employee’s Employment terminates for any reason, the Employee
shall not directly or indirectly, personally or through others, solicit or
attempt to solicit (on the Employee’s own behalf or on behalf of any other
person or entity) either (i) the employment of any employee or consultant of the
Company or any of the Company’s affiliates or (ii) the business of any customer
of the Company or any of the Company’s affiliates.

(b)    Non-Disclosure. The Employee has entered into a Proprietary Information
and Inventions Agreement with the Company, which is incorporated herein by this
reference.

 

6



--------------------------------------------------------------------------------

14.    Successors.

(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

(b)    Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

15.    Definitions. The following terms shall have the meaning set forth below
wherever they are used in this Agreement:

(a)    “Cause” means (i) the Employee’s unauthorized use or disclosure of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company; (ii) the Employee’s material breach of any
agreement between the Employee and the Company; (iii) the Employee’s material
failure to comply with the Company’s written policies or rules; (iv) the
Employee’s conviction of, or plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof; (v) the Employee’s gross
negligence or willful misconduct; (vi) the Employee’s continuing failure to
perform assigned duties after receiving written notification of such failure
from the Company’s Board; or (vii) the Employee’s failure to cooperate in good
faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested the Employee’s
cooperation.

(b)    “Change of Control” means (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then-outstanding voting securities; (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (iv) individuals who are members of the
Company’s Board (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the members of the Board over a period of 12 months;
provided, however, that if the appointment or election (or nomination for
election) of any new member to the Board was approved or recommended by a
majority vote of the members of the Incumbent Board then still in office, such
new member shall be considered as a member of the Incumbent Board.

 

7



--------------------------------------------------------------------------------

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c)    “Change of Control Period” means the effective date of a Change of
Control through the 12 month anniversary of such effective date.

(d)    “Involuntary Termination” means a termination of Employment due to:
(i) the Employee’s involuntary discharge by the Company (or the parent,
subsidiary or affiliate employing the Employee) for reasons other than Cause; or
(ii) the Employee’s voluntary resignation for Good Reason.

(e)    “Good Reason” means one of the following conditions has come into
existence without the Employee’s consent: (i) a reduction in the Employee’s
total target compensation (base salary plus target bonus) by more than 10%; (ii)
a material diminution of the Employee’s authority, duties or responsibilities;
or (iii) a relocation of the Employee’s principal workplace by more than 30
miles.6 The Employee’s voluntary resignation will not be considered a
resignation for “Good Reason” unless the Employee gives the Company written
notice of the condition within 90 days after the condition comes into existence,
the Company fails to remedy the condition within 30 days after receiving the
Employee’s written notice, and the Employee resigns within 12 months after the
end of the 30-day remedy period.

(f)     “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.

16.    Miscellaneous Provisions.

(a)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of the Employee, mailed notices shall be addressed
to [him][her] at the home address that [he][she] most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

6 

The CEO agreement shall also include the following condition in the definition
of Good Reason: “if there is a Change in Control and the Employee is no longer
the Chief Executive Officer of the surviving or combined entity or, if
applicable, the ultimate parent of such entity following the Change in Control.”

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

ARMO BIOSCIENCES, INC. By:     Title:    

 

ACCEPTED AND AGREED TO:  

 

[Name]  

 

Date

 

9